Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant agreed that the examiner’s amendment, authorized by Albert A. Abbou (75,598) on 08/11/22

AMENDMENTS TO THE CLAIMS 

	1. (Currently Amended) A method of performing congestion control by a server device in a network, the method comprising: 
setting an effective window equal to a congestion window when establishing a new Transmission Control Protocol (TCP) session between the server device and a client device, wherein the effective window indicates an amount of data that the server device is capable of sending;
sending traffic including data identifying the effective window to a client device; receiving an acknowledgment (ACK) from the client device; determining that the ACK is a duplicate ACK that has been previously received by the server device; and 
sending additional traffic to the client device without changing the effective window and the congestion window when the server device has not received the duplicate ACK at least a predetermined number of times; 
wherein the server device in the network further comprising:
receiving an advertised window from the client device; and
updating the effective window based upon the following formula:
EffecttveWND = min(CongestionWND, AdvertisedWND) - _ (LastByteSent - LastByteAcked),
where EffectiveWND represents the effective window, CongestionWND represents the congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device,
wherein the congestion window indicates a maximum amount of data that can be sent by the server device on a TCP connection without being acknowledged by the client device, and wherein the advertised window indicates a limit on an amount of data that the client device is capable of receiving.

9. (canceled) 

11. (Currently Amended) A server device, comprising: 
a non-transitory memory comprising instructions; and a processor configured to execute the instructions such that, when executed, the instructions cause the server device to: 
set an effective window equal to a congestion window in response to establishing a new Transmission Control Protocol (TCP) session between the server device and a client device, wherein the effective window indicates an amount of data that the server device is capable of sending;
send traffic including data identifying the effective window to the client device; receive an acknowledgment (ACK) from the client device; 
determine that the ACK is a duplicate ACK that has been previously received by the server device; and send additional traffic to the client device without changing the effective window and 
the congestion window when the server device has not received the duplicate ACK at least a predetermined number of times; 
wherein executing the instructions further cause the server device to:
receive an advertised window from the client device; and
update the effective window based upon the following formula:
EffecttveWND = min(CongestionWND, AdvertisedWND) -_ (LastByteSent - LastByteAcked),
where EffectiveWND represents the effective window, CongestionWND represents the congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device,
wherein the congestion window indicates a maximum amount of data that can be sent on a connection without being acknowledged, and wherein the advertised window indicates a limit on an amount of data that the client device is capable of receiving

15. (canceled)

16. (Currently Amended) A non-transitory computer medium storing computer readable instructions, the computer readable instructions adapted to be executed by a processor to implement a method of performing congestion control by a server device in a network, the method comprising: 
setting an effective window equal to a congestion window when establishing a new Transmission Control Protocol (TCP) session between the server device and a client device, wherein the effective window indicates an amount of data that the server device is capable of sending; 
sending TCP traffic including data identifying the effective window to a client device;
receiving an acknowledgment (ACK) from the client device; 
determining that the ACK is a duplicate ACK that has been previously received by the server device; and 
sending additional TCP traffic to the client device without changing the effective window and the congestion window when the server device has not received the duplicate ACK at least a predetermined number of times; 
wherein the method further comprises:
receiving an advertised window from the client device; and
updating the effective window based upon the following formula:
EffecttveWND = min(CongestionWND, AdvertisedWND) - (LastByteSent - LastByteAcked),
where EffectiveWND represents the effective window, CongestionWND represents the
congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device,
wherein the congestion window indicates a maximum amount of data that can be sent on a connection without being acknowledged, and wherein the advertised window indicates a limit on an amount of data that the client device is capable of receiving.

20. (canceled)


Claim 1-8, 10-14, 16-19 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415